PER CURIAM.
Granted. For an olographic will to be valid, the testament must be written, signed and dated in the handwriting of the testator. La. Civ.Code art. 1575 (formerly La. Civ.Code art. 1588). In this case, the notary filled in the date on the testament. While extrinsic evidence may be allowable in some circumstances to clarify an ambiguity, when the testament contains no date at all in the handwriting of the testator, a date cannot be inferred. See Succession of Boyd, 306 So.2d 687 (La.1975); Succession of Lefort, 139 La. 51, 71 So. 215 (La.1916). Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court vacating the judgment of possession and appointing Mr. Sanders as administrator of the succession is reinstated.